DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 9, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hafezi (US 11357730).

Regarding claim 1, A tablet, comprising: a layer of a first dissolvable material; a first circuit positioned on the layer of the first dissolvable material; a layer of a second dissolvable material coating the first circuit; and a second circuit positioned on the layer of the second dissolvable material (“An apparatus for a controlled activation within a patient's body, the apparatus comprising: a partial power source comprising a first material and a second material, the first material and the second material configured to generate an electrical potential upon contacting an ionic solution; a circuit electrically coupled to the partial power source, the circuit configured to generate a signal; a first film covering a first portion of the first material and a first portion of the second material, the first film configured to dissolve under a first condition after being ingested by the patient such that the first portion of the first material and the first portion of the second material activate under the first condition; and a second film covering a second portion of the first material and a second portion of the second material, the second film configured to dissolve under a second condition after being ingested by the patient such that the second portion of the first material and the second portion of the second material activate under the second condition that occurs after the first condition occurs” Hafezi: claim 1).


Regarding claim 4, The tablet of claim 1, wherein the first dissolvable material is a cellulose (“barrier 38′ is a time controlled dissolution composition, i.e., a composition that dissolves in a time dependent manner upon contact with a fluid, where the dissolution time of a given material in the fluid of interest is known prior to contact with the fluid, such that the dissolution time is predetermined. In certain embodiments, this composition is a polymer composition, such as a polymer composition employed in time controlled release pharmaceutical compositions. Polymeric compositions of interest that may be employed include, but are not limited to: water-swellable compositions (whose thickness imparts controlled time dissolution), such as compositions made up of a binder (such as vinyl polymers, such as polyvinylpyrrolidone, polyvinyl alcohol, and the like; cellulosic polymers, such as hydroxypropylmethylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, and the like; acrylic polymers and copolymers such as methacrylic acid copolymers, ethyl acrylate-methylmethacrylate copolymers, and the like; natural or synthetic gums, such as guar gum, arabic gum, xanthan gum, and the like; proteins or carbohydrates, such as gelatin, pectin, and the like; and mixtures thereof) and a polymeric coating particle (such as particles made up of cellulosic polymers, such as methylcellulose, carboxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, hydroxyethylcellulose, and the like; vinyl polymers, such as polyvinylpyrrolidone, polyvinyl alcohol, and the like; acrylic polymers and copolymers, such as acrylic acid polymer, methacrylic acid copolymers, ethyl acrylate-methyl methacrylate copolymers, and the like; and mixtures thereof) and described in U.S. Pat. No. 6,190,692 (the disclosure of which is herein incorporated by reference); and the like” Hafezi: column 12, lines 16-47).

Regarding claim 6, The tablet of claim 1, wherein the first circuit and the second circuit transmit signals to a computing device (“The identifier may generate a variety of different types of signals, including but not limited to: RF signals, magnetic signals, conductive (near-field) signals, acoustic signals, etc. Of interest in certain embodiments are the specific signals described in PCT application serial no. PCT/US2006/16370 titled “Pharma-Informatics System” and filed on Apr. 28, 2006 and published as WO 2006/116718; the disclosures of various types of signals in these applications being specifically incorporated herein by reference. The transmission time of the identifier may vary, where in certain embodiments the transmission time may range from about 0.1 μsec to about 48 hours or longer, e.g., from about 0.1 μsec to about 24 hours or longer, such as from about 0.1 μsec to about 4 hours or longer, such as from about 1 sec to about 4 hours. Depending on the given embodiment, the identifier may transmit a signal once or transmit a signal two or more times, such that the signal may be viewed as a redundant signal” Hafezi: column 5, lines 48-67).

Regarding claim 9, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 6 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 8, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafezi in view of Official Notice.

Regarding claim 5, The tablet of claim 1, wherein the second dissolvable material is a polysaccharide is not specifically disclosed by Hafezi. Hafezi does teach using one of any number of dissolvable barriers (“barrier 38′ is a time controlled dissolution composition, i.e., a composition that dissolves in a time dependent manner upon contact with a fluid, where the dissolution time of a given material in the fluid of interest is known prior to contact with the fluid, such that the dissolution time is predetermined. In certain embodiments, this composition is a polymer composition, such as a polymer composition employed in time controlled release pharmaceutical compositions. Polymeric compositions of interest that may be employed include, but are not limited to: water-swellable compositions (whose thickness imparts controlled time dissolution), such as compositions made up of a binder (such as vinyl polymers, such as polyvinylpyrrolidone, polyvinyl alcohol, and the like; cellulosic polymers, such as hydroxypropylmethylcellulose, hydroxyethylcellulose, hydroxypropylcellulose, and the like; acrylic polymers and copolymers such as methacrylic acid copolymers, ethyl acrylate-methylmethacrylate copolymers, and the like; natural or synthetic gums, such as guar gum, arabic gum, xanthan gum, and the like; proteins or carbohydrates, such as gelatin, pectin, and the like; and mixtures thereof) and a polymeric coating particle (such as particles made up of cellulosic polymers, such as methylcellulose, carboxymethylcellulose, hydroxypropylcellulose, hydroxypropylmethylcellulose, hydroxyethylcellulose, and the like; vinyl polymers, such as polyvinylpyrrolidone, polyvinyl alcohol, and the like; acrylic polymers and copolymers, such as acrylic acid polymer, methacrylic acid copolymers, ethyl acrylate-methyl methacrylate copolymers, and the like; and mixtures thereof) and described in U.S. Pat. No. 6,190,692 (the disclosure of which is herein incorporated by reference); and the like” Hafezi: column 12, lines 16-47). Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use polysaccharide as a dissolvable material. Modifying Hafezi to use polysaccharide would increase the options for dissolvable material possible for the device and therefore increase its utility. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hafezi according to Official Notice.

Regarding claim 7, The tablet of claim 6, wherein the signals provide measurements of physiological parameters is not specifically disclosed by Hafezi. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to collect and transmit physiological data from an ingestible circuit device. Modifying Hafezi to sense and transmit physiological data would increase the overall utility of the device by providing the user with additional information from the patient. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hafezi according to Official Notice.

Regarding claim 8, The tablet of claim 1, wherein the first circuit is a graphene circuit is not specifically disclosed by Hafezi. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of the invention to use a graphene circuit for one of the circuits. Modifying Hafezi to use a graphene circuit would have allowed the device to be made with an already known type of circuit. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hafezi according to Official Notice.

Regarding claim 18, the claim is interpreted and rejected as claim 8 stated above.

Regarding claim 19, the claim is interpreted and rejected as claim 7 stated above.

Allowable Subject Matter
Claims 2, 3, 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689